Citation Nr: 1227569	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-05 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an extension of a temporary total convalescence rating beyond August 1, 2006, under 38 C.F.R. § 4.30 following right knee surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. F.R. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a Board hearing in November 2010; the hearing transcript is of record and has been reviewed. 

In February 2011, the Board denied the Veteran's claim finding that an extension of the temporary total rating on account of post-surgical convalescence beyond August 1, 2006, had not been established.   The Veteran subsequently appealed the Board's February 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted a February 2012 joint motion, vacating the Board's February 2011 decision and remanding it for further development.  

The issues of entitlement to service connection for an acquired psychiatric disability, as well as increased ratings for the Veteran's service-connected right knee disability, left knee disability, right foot hallux valgus, and left foot hallux valgus have been raised by the record in November 2010 and April 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The clinical findings demonstrate that the Veteran did not need continued convalescence following his May 2006 right knee surgery beyond August 1, 2006. 



CONCLUSION OF LAW

An extension of the Veteran's temporary total rating on account of post-surgical convalescence beyond August 1, 2006, has not been established.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.30 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements were met in this case by a letter sent to the Veteran in February 2007 letter which advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That has been accomplished.   

The Board also concludes VA's duty to assist has been satisfied.  In this regard, the Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  Thus, the Board may proceed to consider the merits of the claim. 


II.  Claim for a Temporary Total Evaluation Beyond August 1, 2006

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

In this case, the Veteran underwent a right knee medial meniscectomy on May 8, 2006, to repair a torn medial meniscus with manifestations to include joint effusion and limited, painful range of motion.   The Veteran's physician indicated, in a May 2006 statement, that the Veteran would require eight weeks off work to recover from the surgery.  Thereafter, according to a notation dated on July 19, 2006, the Veteran's physician indicated that the Veteran would require four weeks off work for leg strengthening.  The RO granted the Veteran a temporary total evaluation totaling three months from May 8, 2006, to August 1, 2006.  

The Veteran now contends that he is entitled to an extension of Paragraph 30 (38 C.F.R. § 4.30) benefits beyond August 1, 2006, for convalescence and necessary physical therapy following his May 2006 right knee surgery.  The Board notes that the RO declined extending the Veteran's temporary total rating, finding that although there was a July 2006 notation from the Veteran's physician indicating he was off work for four weeks starting July 19, 2006, for leg strengthening, there was no medical evidence indicating the Veteran suffered any severe post-operative residuals, such as an unhealing surgical wound, or that the Veteran required a cast or any other immobilization device as required under 38 C.F.R. § 4.30. 

According to the Veteran's statements and testimony of record, it is unclear to what date beyond August 1, 2006, he feels his temporary total evaluation should run.  During his November 2010 hearing, for example, the Veteran stated his recovery period following the May 8, 2006, surgery was approximately three months (which is the current period of convalescence awarded to the Veteran).  In contrast, he further testified that he meets the requirements of extended convalescence because even now, he requires assistive devices, to include crutches, a cane, and brace for ambulation, as well as constant help with daily activities.  The Veteran also testified that he spent the first three months after his surgery housebound and, thereafter, in physical therapy, which he feels worsened his right knee disability.  

The regulatory provisions providing for convalescence ratings read as follows: 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to 38 C.F.R. § 3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section. 

(a) Total ratings will be assigned under this section if treatment of a service connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence (Effective as to outpatient surgery March 1, 1989); (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) (Effective as to outpatient surgery March 1, 1989); (3) Immobilization by cast, without surgery, of one major joint or more (Effective as to outpatient treatment March 10, 1976);  
A reduction in the total rating will not be subject to 38 C.F.R. § 3.105(e) of this chapter.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  (b) A total rating under this section will require full justification on the rating sheet and may be extended as follows:  (1) Extensions of 1, 2 or 3 months beyond the initial three months may be made under paragraph (a)(1), (2), or (3) of this section. (2) Extensions of 1 or more months up to 6 months may be made under paragraph (a)(2) or (3) of this section upon approval of the Adjudication Officer.  38 C.F.R. § 4.130 (2011). 

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Appeals for Veterans Claims, hereinafter the Court, citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986).  In other words, the purpose of a temporary total evaluation, pursuant to 38 C.F.R. § 4.30 , is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, including all lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

After a contemporaneous review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an extension of temporary total ratings under 38 C.F.R. § 4.30, for periods of convalescence beyond August 1, 2006.  Although the medical evidence shows that the Veteran continued to experience right knee symptomatology following his surgery, it does not show that beyond August 1, 2006, he required continued convalescence due to post-operative residuals; that he experienced severe postoperative residuals (such as unhealed surgical wounds, house confinement, or the necessity for continued use of crutches with regular weight bearing prohibited); or that he required continued immobilization of the knee joint.

First, the Board finds that the criteria as set out in 38 C.F.R. § 4.30(a)(1) were not met beyond August 1, 2006.  In this regard, the preponderance of the evidence is against a finding that the Veteran's right knee required continued convalescence following his May 2006 surgery beyond August 1, 2006.  The Board acknowledges the private physician's notation dated on July 19, 2006, to the effect that the Veteran could not return to work for four weeks because of the need of physical therapy.   The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995).  

Actually in this case, the record reflects that the Veteran has not worked since 2001, long before his right knee surgery.  The evidence shows that he currently resides on an Indian plantation overseeing a sheep camp and watching his grandchildren.  Notably, the Veteran has not alleged that his unemployment during the applicable time period was in any way related to his right knee disability. 

Additionally, the Board notes that the mere fact that the Veteran was unemployed is not the sole criterion to be used in determining whether an extension is warranted.  When analyzing the July 2006 private notation along with the other evidence of record, the Board finds it doubtful that the physician was opining that the Veteran was unable to work at all, but rather that he would not have sufficient strength in his right knee for manual labor until physical therapy was complete.  Indeed, as of July 19, 2006, the medical evidence shows that the Veteran was ambulatory, with improved pain and no gait abnormalities.  In fact, by that time, he had recovered sufficiently to resume his normal activities and to participate further in physical therapy.  While he had some limitations, these were of a longstanding nature in order to strengthen his leg and were not shown to be due to a need to further recover from the surgery, despite his contentions.  The Board emphasizes that the provisions of 38 C.F.R. § 4.30 essentially provide compensation for the temporary disability caused by a surgical procedure with recognition that overall disability rating should be re-evaluated after stabilization. 

In passing, the Board also notes that although the Veteran is competent to report observable symptoms, such as knee pain, a January 2007 examiner indicated that the Veteran's report as to the severity of his right knee pain (a 10 out of 10) was exaggerated because he was observed to be without obvious discernible pain during the examination.  The Board finds the January 2007 examiner's opinion indicating the Veteran's exaggeration of his right knee pain persuasive and reduces the credibility of his statement regarding the severity of his right knee pain.

The medical evidence also does not confirm any severe post-surgical residuals as required by 38 C.F.R. § 4.30(a)(2) after August 1, 2006.   The July 2006 notation by the private physician did not indicate the Veteran was under treatment for any serious post-surgical complications, but rather that the Veteran required some amount of physical therapy to further strengthen his leg.  Moreover, when the Veteran was examined in January 2007, the VA examiner specifically noted that the Veteran's surgical knee scar had been well-healed and that his pain was described as being improved from prior to surgery.  There is no evidence that the Veteran's surgical wounds were incompletely healed or otherwise cause severe postoperative complications.  There were no surgical complications.   

The Veteran claims his right knee disability essentially renders him immobile.   However, a review of his surgical and post-surgical records from the private medical facility indicates the Veteran was indeed mobile as early as July 2006.  While, as noted above, the Veteran now reports that he used crutches, a cane, and a knee brace for ambulation, the contemporaneous medical evidence actually shows that he was able to walk at least some distance, albeit with complaints of pain, since July 2006.  Also, the July 19, 2006, medical records reflect that the Veteran presented with a normal gait, no knee joint effusion, and less knee pain.  The Veteran also began leg strengthening at that time.  There is nothing in the medical evidence that indicates the Veteran was advised against weight bearing on his right leg and indeed there is evidence to the contrary.  By August 2, 2006, the Veteran was walking up to one mile, albeit with complaints of fatigue and pain, but clearly the Veteran's knee was not immobilized after August 1, 2006.  The criteria contemplated under 38 C.F.R. § 4.30 (a)(3) have not been met.

The Veteran, himself, testified that he was only housebound after his right knee surgery for about 3 months.  His temporary total rating currently extends over three months.  The Board notes further that the Veteran does not dispute that his recovery spanned only three months.  Indeed, much of his November 2010 testimony focused on the current severity of his right knee raising the question of whether he is entitled to an increased rating for his service-connected disability.  The Board reiterates that the criteria for entitlement to a temporary total convalescence rating are different from the criteria for entitlement to an increased rating.

In summary, the medical evidence following the Veteran's May 2006 surgery does not demonstrate that beyond August 1, 2006, his right knee disability necessitated additional convalescence; that he manifested severe postoperative residuals; or that his knee required an immobilization device.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of any basis to extend the Veteran's convalescence period beyond the three months already granted following the May 8, 2006, surgery.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Board, therefore, finds that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. 4.30 beyond August 1, 2006 is not warranted.  Accordingly, the appeal is denied. 


ORDER

Entitlement to an extension of a temporary total convalescence rating beyond August 1, 2006, under 38 C.F.R. § 4.30 following right knee surgery is denied. 

	

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


